DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 7, the limitation “the unreacted monomer” lacks clear antecedent basis to a specific stream in the claims, and therefore it’s unclear what composition is being limited by claim 7.
With regard to claim 13, certain limitations are narrative and indefiniteness arrives due to the lack of clarity as to whether the narrative claim language is limiting a certain part or not; the examiner suggest applicant consider splitting new limitations on a new line with indentation to improve clarity and readability. The issues are:
“and at another side portion of the first distillation column,” (line 3) – this limitation appears to be incomplete and is lacking a statement of what is occurring at “another side portion”, clarity is requested.
“the overhead” (lines 3-4) and “the bottom” (line 4) – both lack clear antecedent basis in the claims, and should specify which column overhead/bottom are being referred to.
“the one side portion of the second distillation column” (line 5) – this limitation lacks clear antecedent basis in the claims.
“and at another portion of the second distillation column,” (lines 6-7) - this limitation appears to be incomplete and is lacking a statement of what is occurring at “another portion”, clarity is requested.
“the overhead” (line 8) and “the bottom” (line 9) – both lack clear antecedent basis in the claims, and should specify which column overhead/bottom are being referred to.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gartside et al(US 2011/0130604).
With regard to claim 12, Gartside teaches a separation system (see title, abstract, Fig 4, [0055-0059]) of an unreacted monomer, the separation system comprising: a first distillation column (262) for separating a first fraction (262, 270) comprising an unreacted monomer and a first water fraction, and a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odom (US 4,238,295) taken in combination with Gartside et al (US 2011/0130604).
With regard to claim 1, Odom teaches a method for separating an unreacted monomer (recovery of acrylonitrile comprising HCN and water, see title, abstract, C1:L54-68), the method comprising: 1) injecting a mixture solution (2) comprising an unreacted monomer, an aprotic polar solvent and water to a first distillation column (7) (see Fig, C2:L25-30), recovering a first fraction (12) comprising the unreacted monomer and a first water fraction from an overhead (Fig, C2:L34-36), and recovering a second fraction (20) comprising the aprotic polar solvent and a second water fraction from a bottom (Fig, C2:L40-43); and 2) injecting the first fraction (12) to a second distillation column (21) and recovering a water-rich fraction (22) from an overhead and an unreacted monomer rich fraction (26) from a bottom (Fig, C2:L44-53). Odom further disclose heat recovery between columns 7 and 21 via the heat exchanger 24 (C2:L66 through C3:L22). 
However Odom does not disclose heat exchange between at least a portion of the unreacted monomer-rich fraction (bottom of second column) and at least a portion of the first fraction is performed (top of first column).
Gartside teaches a method for recovering a monomer (butenes, see title, abstract) from a mixture of compounds where the top of a first column (252 in figure 4, [0056]) is used for heating the bottom of a second column (254) by means of a heat exchanger (266, 278, [0056-0058]) that is connecting overhead lines (262/270, [0056-0058]) and bottom lines (274/276/280, [0056-0058]) for improved heat recovery and operating efficiency due to pressure differences and temperature differences of these relative streams (see Fig 4, [0059]).

With regard to claim 2, as set forth above, Gartside teaches that the heat exchange is performed via a temperature difference.
With regard to claim 3, as set forth above, Gartside teaches that the heat exchange is performed via a temperature difference, Gartside further teaches that T condenser and T reboiler may be optimized via changes in operating pressures and operation (see Tables 7 and 8, [0046]), therefore while Gartside does not teach specifically that the elevated temperature of the first fraction is from 10 – 20 degC with respect to at least a portion of the unreacted monomer-rich fraction, Gartside teaches that one of ordinary skill in the art would be expected to optimize, through routine experimentation the temperature difference to achieve optimal heat recovery and operational efficiency through routine experimentation.
With regard to claim 4, in Gartside, Fig 4, at least a portion 268 of overhead fraction 262 is condensed in 266 and returned to first distillation column 252 (see Fig 4, [0057]).

With regard to claim 6, Gartside teaches that vapor 276 from heat exchange (in 278) is returned to second distillation column 254 (see Fig 4, [0058]).
With regard to claims 7-9, Odom is silent to the percent composition of unreacted monomer/acrylonitrile in the streams of the system. However for the skilled artisan to measure and determine the compositions would be routine experimentation, and as suggested by Gartside, optimizing stream compositions and recovery rates was well known for hexane (see Tables 7-8, [0048]), therefore one having ordinary skill in the art before the effective filing date of the invention would be expected to measure and optimize stream compositions through routine skill motivated to perform most efficient product recovery and heat integration efficiency as suggested by Gartside in the process of Odom through routine skill.
With regard to claim 10, Odom teaches that in an absorber gases are contact with an absorbing liquid that is water, before introduced to first distillation column 7 (see Fig 1, C1:L17-23, C2:L25-30), therefore the substantially water stream 22 from column 21 (C2:L44-48) would be obvious to utilize as the absorber water in Odom, which is then introduced into distillation column 7, as Odom teaches that a water stream is used for the absorber.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odom (US 4,238,295) taken in combination with Gartside et al (US 2011/0130604), as set forth above and as evidenced by Basham et al (US 8,585,870).
With regard to claim 11, modified Odom teaches all limitations as set forth above, however is silent to the mixture solution is a waste solution produced during a preparation process of polyacrylonitrile based fiber. However Basham teaches that acrylonitrile was a known important .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gartside et al (US 2011/0130604) taken in combination with Odom (US 4,238,295).
With regard to claim 13, Gartside teaches a separation system (see title, abstract, Fig 4, [0055-0059]) of an unreacted monomer, the separation system comprising: a first distillation column (262) for separating a first fraction (262, 270) comprising an unreacted monomer and a first water fraction, and a second fraction (264) comprising an aprotic polar solvent and a second water fraction, from a mixture solution comprising an unreacted monomer comprising acrylonitrile, an aprotic polar solvent and water; a second distillation column (254) for separating a water-rich fraction (272/275) and an unreacted monomer-rich fraction (280) from the first fraction (262,270); and a heat exchanger (266, 278 and [0059]) provided between an overhead (262/270) of the first distillation column and a bottom (274) of the second distillation column, wherein the heat exchanger is connected with the overhead of the first distillation column by a first fraction circulation line (lines 262, 270), and is connected with the bottom of the second distillation column by an unreacted monomer-rich fraction recovery line (line 274, 276, 280). It is noted the process/material acted upon features of claim 12 are not limiting the scope of the device claim, i.e. the features such as "comprising an unreacted monomer and a first water fraction", "comprising an aprotic polar solvent and a second water fraction", "for separating a water-rich fraction and an unreacted monomer-rich fraction from the first fraction", "an unreacted monomer-rich fraction” etc., see MPEP 2114 and 2115.
Odom teaches a system for separating an unreacted monomer (recovery of acrylonitrile comprising HCN and water, see title, abstract, C1:L54-68), the system comprising: a feed line for a mixture solution (2) comprising an unreacted monomer, an aprotic polar solvent and water to a first distillation column (7) (see Fig, C2:L25-30), from the first distillation column (7) overheads, a first 
Therefore Odom substantially teaches the benefits of a system achieving heat integration to improve heat recovery and efficiency in operation of a multiple column process for separating a monomer from a mixture, and Gartside substantially teaches a related system of multiple column operation to efficiently recover heat between the two columns to improve operation efficiency. Therefore one having ordinary skill in the art before the effective filing date of the invention would find obvious to modify the operating temperatures and pressures and conditions, as well as connections between the columns for heat integration in the system of Odom in view of the teachings to Gartside that the top stream of the first distillation may be heat integrated with the bottom stream of second distillation column when operating pressures are controlled to be different to obtain a temperature difference between the two operating streams that can be heat integrated to improve efficiency. 
With regard to the water-rich fraction circulation line, Odom teaches that in an absorber gases are contact with an absorbing liquid that is water, before introduced to first distillation column 7 (see Fig 1, C1:L17-23, C2:L25-30), therefore the substantially water stream 22 from column 21 (C2:L44-48) would be obvious to utilize as the absorber water in Odom, which is then introduced into distillation column 7, as Odom teaches that a water stream is used for the absorber.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Knapp et al (US 5,035,776) teaches a multiple column heat integration process and system. Welch (US 6,171,449) teaches a multiple column heat integration process and system. Grethlein et al (US 4,626,321 and US 4,961,826 and US 5,124,004) teaches a multiple column heat integration process and system. Lee et al (US 2016/0082363 and US 9,770,674) teaches a multiple column heat integration process and system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/JONATHAN MILLER/Primary Examiner, Art Unit 1772